BERDON, J.,
dissenting. The majority, contrary to our established principles of law, applies retroactively a legislative enactment, Public Acts 1997, No. 97-256, § 6 (1997 amendment), which limits the time in which a judgment may be vacated and a defendant be allowed to withdraw a plea.
In State v. Paradise, 189 Conn. 346, 352, 456 A.2d 305 (1983), this court put the legislature on notice that we had reaffirmed the bright fine rule enunciated in State v. Jones, 132 Conn. 682, 685, 47 A.2d 185 (1946), that “in a criminal case a retrospective construction of a statute should not be adopted unless its language clearly makes such a construction necessary.” (Internal quotation marks omitted.) In addition to the constitutional implications of such ex post facto laws,1 the prospective statutory construction rule is grounded in this court’s long-standing principles “that criminal statutes must be strictly construed . . . [and] must be liberally construed in favor of the accused.” (Citations omitted.) *633State v. Paradise, supra, 352. Indeed, the majority ignores the fact that not long after Jones was decided by this court, the legislature enacted General Statutes § 55-3, which provides: “No provision of the general statutes, not previously contained in the statutes of the state, which imposes any new obligation on any person or corporation, shall be construed to have a retrospective effect.” (Emphasis added.)
Furthermore, the majority opinion is bewildering. It hangs its hat on footnote 5 of Paradise, which provides: “The civil-criminal distinction enunciated in Jones and affirmed herein, is not necessarily applicable to other areas of the criminal process. Our holding [of prospective application] extends solely to matters involving the statutory construction of criminal statutes.” State v. Paradise, supra, 189 Conn. 353 n.5. That is precisely what we have here — a question of statutory construction of whether the legislature intended that the 1997 amendment have retroactive application.
In Jones and Paradise, the court did not reference the legislative history of the amendments in question, but, rather, concluded that the statutory language must clearly indicate that it is to be retroactively applied. See State v. Paradise, supra, 189 Conn. 352; State v. Jones, supra, 132 Conn. 685. The majority in the present case relies on our decision in In re Daniel H., 237 Conn. 364, 678 A.2d 462 (1996). But In re Daniel H. made clear the following: “In criminal cases, to determine whether a change in the law applies to a defendant, we generally have applied the law in existence on the date of the offense, regardless of its procedural or substantive nature. See, e.g., State v. Ross, 230 Conn. 183, 283, 646 A.2d 1318 (1994), cert. denied, 513 U.S. 1165, 115 S. Ct. 1133, 130 L. Ed. 2d 1095 (1995) (relying on date of offense in retroactivity analysis of change in law ultimately found to be procedural); State v. Jones, *634[supra, 132 Conn. 684-85] (application of statute requiring court in certain pending cases to order examination of defendant for venereal disease, enacted after date of offense but prior to arrest, would impermissibly give it retroactive effect); see also State v. Millhouse, 3 Conn. App. 497, 501, 490 A.2d 517 (1985) (in construing penal statute to determine whether application is retroactive, date of crime controls). In fact, we recently have rejected an argument analogous to the argument made by the state in the present case. See State v. Crowell, 228 Conn. 393, 636 A.2d 804 (1994). In Crowell, the state had contended that to apply a revised statute of limitations, which the legislature had extended from five years to seven years, to a defendant who allegedly had committed a child sexual abuse offense less than five years prior to the revision, would not constitute a retroactive application. Id., 398. Specifically, the state had argued that, although the change had been made after the date of the offense, it had occurred prior to the expiration of the original five year period and, therefore, the defendant’s right to a statute of limitations defense had never vested. Id. We rejected this approach and, relying on the date on which the offense was committed, concluded that to apply the seven year statute of limitations to the defendant would constitute a retroactive application of the law. Id., 401. Similarly, in the present case, to determine whether applying the 1994 amendment to the respondents would constitute retroactive application of the amendment, we look to the law in effect on the date of their alleged offenses. We conclude that to apply the 1994 amendment to the respondents would constitute a retroactive application. Accordingly, we conclude that the 1994 amendment does not apply to juveniles charged with crimes that occurred prior to its effective date.” In re Daniel H., supra, 377-78. Additionally, this court previously has held that “[w]e presume that the legislature is aware of the judicial *635construction placed upon its enactments. . . . State v. Paradise, supra, [352] put the legislature on notice that if it intends that a criminal statute of limitations should apply retrospectively, it must make that intent clear.” (Citations omitted.) State v. Crowell, supra, 401.
I must concede that the opinions in In re Daniel H., supra, 237 Conn. 364, and State v. Crowell, supra, 228 Conn. 393, included references to “legislative history.” In neither case, however, did the analysis of the court turn on an interpretation of the legislative history, but, rather, depended on the express language of the statutory enactment. Nevertheless, even if the vague legislative history is to be considered in this case, it could not pass the clear intention requirement of Jones, Paradise, Crowell and In re Daniel H.2 Not one legislator expressed the view that the limitation period at issue in this case was intended to have retroactive effect. The majority’s disingenuous construction lifts phrases such as “convicted years ago” or “ten years ago” from *636the legislative history and places them in a contrived context to support its conclusion. Not one exchange among the legislators, however, when contextually examined, offers even a glimmer of support for the proposition that the legislature clearly intended that the 1997 amendment was to apply retrospectively. The legislative history indicates only that the general purpose of the amendment was clear — to close an apparent loophole in the statute. That history does not indicate the legislature clearly intended the amendment was to apply retroactively.
Therefore, I can conclude only that the majority’s opinion is result oriented.
Accordingly, I dissent.

 Justice Norcott cogently set forth in In re Daniel H., 237 Conn. 364, 376 n.10, 678 A.2d 462 (1996): “Our conclusion that [the 1994 amendment, which eliminated the right to an immediate appeal from a court order transferring a juvenile matter to the regular criminal docket of the Superior Court (1994 amendment)] applies prospectively only is also supported by the canon of statutory construction that instructs us to read statutes to avoid, rather than to create, constitutional questions. In re Valerie D., 223 Conn. 492, 534, 613 A.2d 748 (1992). In the present case, a retroactive application of the 1994 amendment would raise significant concerns about the amendment’s constitutionality insofar as it arguably makes the punishment for a crime more burdensome after its commission and, therefore, might be found to be an ex post facto law under Collins v. Youngblood, 497 U.S. 37, 110 S. Ct. 2715, 111 L. Ed. 2d 30 (1990).”


 Paradise, Crowell and In re Daniel H., have their roots firmly planted in Jones, wherein this court stated: “The application of [the amended statute] in this case would give it a retrospective effect The court’s refusal to apply the act was correct. There is nothing in this legislation which indicates any intent on the part of the legislature to give it such operation, and an act is never given retrospective effect unless its terms absolutely require it. Bridgeport v. Greenwich, 116 Conn. 537, 543, 165 [A.] 797 [1933]. In Bryant v. Hackett, 118 Conn. 233, 238, 171 [A.] 664 [1934], we said that a law will not be given retrospective effect unless the legislature has manifested that intent ‘by very plain and explicit words.’ In Massa v. Nastri, 125 Conn. 144, 146, 3 [A.2d] 839 [1939], we said that laws are to be interpreted as operating prospectively and considered as furnishing a rule for future cases only, ‘unless they contain language unequivocally and certainly embracing past transactions.’ It is true that the cases cited above are civil cases. There are apparently few criminal cases where the rule has been applied, probably because they usually turn on the claim that a statute, if applied retrospectively, would be invalid as an ex post facto law. In Crawford, Statutory Construction, p. 573, it is said that in a criminal case a retrospective construction of a statute should not be adopted ‘unless its language clearly makes such a construction necessary.’See. also [59 C.J. 1173, Statutes § 698(1932)].” State v. Jones, supra, 132 Conn. 684-85.